           Case 1:21-cv-10246-DJC Document 42 Filed 07/29/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 GOLDWATER BANK, N.A.,

                                Plaintiff,

 v.                                                   CIVIL ACTION NO.: 1:21-cv-10246-DJC

 CHRISTIAN KULIKOSKI, CATHRYN
 KULIKOSKI, CARDINAL FINANCIAL
 COMPANY, L.P., FIRST SOURCE
 TITLE AGENCY, INC., GREAT LAKES
 SETTLEMENT AND CLOSING, INC., and
 THE UPTOWN LAW FIRM, LLC,

                                Defendants.



      FIRST SOURCE TITLE AGENCY, INC.’S LOCAL RULE 16.1(D)(3) CERTIFICATION

         The undersigned affirm that they have conferred with a view to establishing a budget for

the costs of conducting the full course and various alternative courses of the litigation; and to

consider the resolution of the litigation through the use of alternative dispute resolution

procedures, such as those outlined in Local Rule 16.4.



Counsel for
FIRST SOURCE TITLE AGENCY, INC.,

/s/ Laura Lee Mittelman
Laura Lee Mittelman (BBO #689752)


Authorized Representative of
FIRST SOURCE TITLE AGENCY, INC.,

_/s/_ Michael McNamera__________________
Michael McNamera
          Case 1:21-cv-10246-DJC Document 42 Filed 07/29/21 Page 2 of 2




                                                    Respectfully submitted,

                                                    FIRST SOURCE TITLE AGENCY, INC.,
                                                    By its Attorneys,


                                                    /s/ Laura Lee Mittelman
                                                    Alan E. Lipkind (BBO #547938)
                                                    alipkind@burnslev.com
                                                    Laura Lee Mittelman (BBO #689752)
                                                    lmittelman@burnslev.com
                                                    BURNS & LEVINSON LLP
                                                    125 High Street
                                                    Boston, MA 02110
 Dated: July 29, 2021                               (617) 345-3000


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true copy of this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

on July 29, 2021.


                                               /s/ Laura Lee Mittelman
                                               Laura Lee Mittelman (BBO #689752)
                                               lmittelman@burnslev.com




                                              2
